Exhibit 10.1

April 27, 2018

AMENDED AND RESTATED WAIVER AND CONSENT NO. 1

Reference is made to the Waiver and Consent No. 1 to the Credit Agreement, dated
as of March 28, 2018 (the “Original Waiver”), by and among the Agent (as defined
below), the Lenders (as defined below) party thereto and the Borrower (as
defined below), providing a waiver and consent to that certain Credit Agreement,
dated as of August 22, 2013 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among Clear
Channel Outdoor Holdings, Inc., a Delaware corporation (the “Borrower”), the
lenders party thereto (the “Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH, in
its capacity as administrative agent (the “Agent”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement. The parties to the Original Waiver hereby agree to amend and
restate the Original Waiver to read in its entirety as set forth below (as so
amended and restated, the “Waiver”).

WHEREAS, the Borrower has requested and the Agent and the Required Lenders
agree, in accordance with Section 10.01 of the Credit Agreement, to grant a
one-time temporary waiver (a) until May 15, 2018 or May 22, 2018, as applicable,
of compliance with certain information and delivery requirements with respect to
the Borrower’s fiscal year ending December 31, 2017 and (b) until May 29, 2018
or June 5, 2018, as applicable, of compliance with certain information and
delivery requirements with respect to the Borrower’s fiscal quarter ending
March 31, 2018;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Waiver and Consent. Subject to the satisfaction of the conditions set
forth in Section 4 hereof, the Required Lenders hereby grant a one-time
temporary waiver of compliance by the Borrower with the financial statement,
Compliance Certificate and other information and delivery requirements set forth
in Section 6.01(a), Section 6.01(b), Section 6.01(c), Section 6.01(d),
Section 6.02(a) and Section 6.02(d) of the Credit Agreement for the Borrower’s
fiscal year ending December 31, 2017 and fiscal quarter ending March 31, 2018;
provided that (i) (A) all such information and delivery requirements with
respect to the Borrower’s fiscal year ending December 31, 2017 required pursuant
to Section 6.01(a), Section 6.01(c), Section 6.01(d), and Section 6.02(d) of the
Credit Agreement shall instead be required to be satisfied no later than May 15,
2018 and (B) all such information and delivery requirements with respect to the
Borrower’s fiscal quarter ending March 31, 2018 required pursuant to
Section 6.01(b), Section 6.01(d), and Section 6.02(d) of the Credit Agreement
shall instead be required to be satisfied no later than May 29, 2018, (ii) (A)
the Compliance Certificate with respect to the Borrower’s fiscal year ending
December 31, 2017 required pursuant to Section 6.02(a) shall instead be required
to be delivered no later than May 22, 2018 and (B) the Compliance Certificate
with respect to the Borrower’s fiscal quarter ending March 31, 2018 required
pursuant to Section 6.02(a) shall instead be required to be delivered no later
than June 5, 2018, and (iii) in the event that (A) the foregoing requirements
with respect to the Borrower’s fiscal year ending December 31, 2017 are not
satisfied on or prior to May 15, 2018 or May 22, 2018, as applicable,



--------------------------------------------------------------------------------

this Waiver shall be disregarded for purposes of Section 8.01(a)(6) of the
Credit Agreement and the Required Lenders shall be deemed to have delivered the
written notice set forth therein on March 31, 2018 or (B) the foregoing
requirements with respect to the Borrower’s fiscal quarter ending March 31, 2018
are not satisfied on or prior to May 29, 2018 or June 5, 2018, as applicable,
this Waiver shall be disregarded for purposes of Section 8.01(a)(6) of the
Credit Agreement and the Required Lenders shall be deemed to have delivered the
written notice set forth therein on May 15, 2018.

Section 2. Representations and Warranties. The Borrower represents and warrants
that as of the date hereof and the Waiver Effective Date (as defined below):

(a) After giving effect to this Waiver, the representations and warranties of
each Loan Party contained in Article V of the Credit Agreement and in each other
Loan Document shall be true and correct in all material respects on and as of
the Waiver Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b) After giving effect to this Waiver, no Default or Event of Default shall
exist or would result from the Waiver.

Section 3. Conditions to Effectiveness.

This Waiver shall become effective on the date (the “Waiver Effective Date”) on
which the following conditions have been satisfied or waived:

(a) The Agent shall have received executed counterparts of and/or consents to
this Waiver by (A) the Borrower, (B) the Agent and (C) the Required Lenders,
each of which shall be originals or facsimiles or other electronic form (i.e.,
TIF or PDF or other similar communication).

(b) After giving effect to this Waiver, the representations and warranties of
the Borrower set forth in Section 2 of this Waiver shall be true and correct on
and as of the Waiver Effective Date.

(c) After giving effect to this Waiver, no Default or Event of Default shall
exist, or would result from this Waiver.

The Agent shall notify the Borrower and the Lenders of the Waiver Effective Date
and such notice shall be conclusive and binding.

Section 4. Fees and Expenses.

The Borrower agrees to reimburse the Agent for its reasonable and documented
out-of-pocket expenses incurred by it in connection with this Waiver, including
the reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Agent.

 

2



--------------------------------------------------------------------------------

Section 5. Counterparts.

This Waiver may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Waiver by facsimile
transmission or other electronic communication (i.e., TIF or PDF or other
similar communication) shall be effective as delivery of a manually executed
counterpart of this Waiver.

Section 6. Governing Law and Waiver of Right to Trial by Jury.

THIS WAIVER AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION ARISING UNDER
OR RELATED TO THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Section 10.16 and Section 10.17 of the
Credit Agreement, including the jurisdiction and waiver of right to trial by
jury provisions set forth therein, are incorporated herein by reference mutatis
mutandis.

Section 7. Headings.

The headings of this Waiver are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 8. Effect of Waiver; References to the Credit Agreement.

Except as expressly set forth herein, this Waiver shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agent under the Credit Agreement or any other
Loan Document, and except as expressly provided in this Waiver, shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. The
parties hereto agree that this Waiver shall not constitute a novation of the
Credit Agreement or any other Loan Document.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.

 

CLEAR CHANNEL OUTDOOR HOLDINGS,

INC., as the Borrower

By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title:   Senior Vice President and Treasurer

 

[CCOH – AMENDED AND RESTATED WAIVER NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTCHE BANK AG NEW YORK BRANCH, as Administrative Agent and a Lender By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title:   Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title:   Vice President

 

[CCOH – AMENDED AND RESTATED WAIVER NO. 1 TO CREDIT AGREEMENT]